—Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mullen, J.), rendered July 23, 1996, convicting him of murder in the second degree (three counts), burglary in the first degree, and robbery in the first degree, upon a jury verdict, and imposing sentence.
*501Ordered that the judgment is affirmed.
The defendant’s contention that the Molineux evidence was improperly admitted is unpreserved for appellate review (see, People v Wilson, 225 AD2d 642). In any event, the challenged testimony was properly admitted since it was relevant to the identification of the defendant (see, People v Molineux, 168 NY 264; People v Beam, 57 NY2d 241; People v Keller, 215 AD2d 502), and necessary to complete the narrative (see, People v Sceravino, 193 AD2d 824; People v Henry, 166 AD2d 720).
Moreover, the defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). S. Miller, J. P., Joy, Goldstein and Schmidt, JJ., concur.